IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON

                  JASPER LEE VICK v. STATE OF TENNESSEE

                 Direct Appeal from the Circuit Court for Hardeman County
                         No. 09-02-0429       Joe H. Walker, Judge



                  No. W2009-01420-CCA-R3-HC - Filed December 16, 2009


The petitioner, Jasper Lee Vick, appeals the Hardeman County Circuit Court’s summary dismissal
of his petition for writ of habeas corpus. The State has filed a motion requesting that we affirm the
lower court’s judgment pursuant to Rule 20 of the Rules of the Court of Criminal Appeals. Because
the petitioner has failed to establish that his convictions are void or his sentences illegal, we
conclude that the State’s motion is well-taken. Accordingly, we affirm the summary dismissal of
the petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed Pursuant
                    to Rule 20, Rules of the Court of Criminal Appeals

ALAN E. GLENN , J., delivered the opinion of the court, in which J.C. MCLIN and CAMILLE R.
MCMULLEN , JJ., joined.

Jasper Lee Vick, Whiteville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Clarence E. Lutz, Assistant Attorney
General, for the appellee, State of Tennessee.


                                  MEMORANDUM OPINION

        The petitioner, Jasper Lee Vick, was convicted of especially aggravated kidnapping and
sexual battery and was originally sentenced as a Range II, multiple offender to an effective sentence
of forty years in the Department of Correction. In the first direct appeal, this court affirmed the
petitioner’s convictions but remanded for the trial court to determine whether the specific elements
of the petitioner’s South Carolina conviction for “aggravated assault of a high and aggravated
nature,” on which the trial court relied for the petitioner’s Range II classification, would have
constituted a Class C felony in Tennessee under the law as it existed at the time of the offense. See
State v. Jasper L. Vick, No. W2005-00467-CCA-R3-CD, 2006 WL 722173, at *10-11 (Tenn. Crim.
App. Mar. 22, 2006).
         At the resentencing hearing, the State introduced a certified copy of the petitioner’s
indictment and arrest warrant, which showed that he had been charged with assault and battery with
intent to kill. State v. Vick, 242 S.W.3d 792, 795 (Tenn. Crim. App. 2007). The trial court,
therefore, concluded that the petitioner’s South Carolina conviction would have constituted at least
a Class C felony in Tennessee and resentenced the petitioner as a Range II offender. Id. In response,
the petitioner filed a second direct appeal, as well as a petition for writ of habeas corpus, in which
he again challenged his range classification. Jasper Lee Vick v. State, No. W2006-02172-CCA-R3-
HC, 2008 WL 80580, at *1 (Tenn. Crim. App. Jan. 8, 2008). On direct appeal, this court reversed
the trial court and remanded for the petitioner to be resentenced as a Range I offender due to the
State’s failure to prove that the petitioner’s guilty plea was based on the same facts as those alleged
in his arrest warrant. Vick, 242 S.W.3d at 796. On the other hand, we affirmed the summary
dismissal of his petition for writ of habeas corpus on the basis that the petitioner’s challenge to his
sentence classification was not cognizable in a habeas corpus petition. Jasper Lee Vick, 2008 WL
80580, at *2.

        In May 2009, the petitioner filed a second petition for writ of habeas corpus in which he
alleged that his convictions and sentences were illegal and void “due to illegal process and
proceedings leading up to conviction(s) that was [sic] based on fraud, deceit, and conspiracy to
violate rights that are guaranteed to ALL Citizens of the United States of America.” Specifically,
the petitioner alleged, inter alia, that he was illegally extradited to Tennessee from Arkansas, that
the prosecutor vindictively dismissed the original indictment and obtained a superseding indictment
in order to increase the charges against him, that he was denied the opportunity to testify before the
grand jury, and that the prosecutor, trial judge, and defense attorneys conspired together to deprive
him “of his Constitutional Rights and Liberty” because he asserted his right to a speedy trial. On
June 8, 2009, the habeas court entered an order summarily dismissing the petition on the grounds
that the petitioner’s allegations did not entitle him to habeas corpus relief.

        Whether the petitioner is entitled to habeas corpus relief is a question of law. Summers v.
State, 212 S.W.3d 251, 255 (Tenn. 2007); Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2000). As such,
our review is de novo with no presumption of correctness given to the trial court’s findings and
conclusions. Id.

        We conclude that the habeas corpus court’s summary dismissal of the petition was proper.
It is well-established in Tennessee that the remedy provided by a writ of habeas corpus is limited in
scope and may only be invoked where the judgment is void or the petitioner’s term of imprisonment
has expired. Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007); State v. Ritchie, 20 S.W.3d 624,
629 (Tenn. 2000); State v. Davenport, 980 S.W.2d 407, 409 (Tenn. Crim. App. 1998). A void, as
opposed to a voidable, judgment is “one that is facially invalid because the court did not have the
statutory authority to render such judgment.” Summers, 212 S.W.3d at 256 (citing Dykes v.
Compton, 978 S.W.2d 528, 529 (Tenn. 1998)). A petitioner bears the burden of establishing a void
judgment or illegal confinement by a preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319,
322 (Tenn. 2000). Furthermore, when “a habeas corpus petition fails to establish that a judgment
is void, a trial court may dismiss the petition without a hearing.” Summers, 212 S.W.3d at 260
(citing Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005)).


                                                 -2-
       The petitioner has failed to meet his burden of showing that his judgments are void or his
sentences expired. None of his allegations, even if true, would result in a void judgment.
Accordingly, the habeas court properly dismissed the petition without a hearing.

        When an opinion would have no precedential value, the Court of Criminal Appeals may
affirm the judgment or action of the trial court by memorandum opinion when the judgment is
rendered or the action taken in a proceeding without a jury and such judgment or action is not a
determination of guilt, and the evidence does not preponderate against the finding of the trial judge.
See Tenn. Ct. Crim. App. R. 20. We conclude that this case satisfies the criteria of Rule 20.
Accordingly, it is ordered that the State’s motion is granted. The judgment of the habeas court is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                       ___________________________________
                                                       ALAN E. GLENN, JUDGE




                                                 -3-